DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an interconnection assembly for a door lock set having a deadbolt assembly with a deadbolt and an interior latch bolt handle operatively coupled to a latch bolt, the interconnection assembly comprising: a chassis defining a first rotational axis, a second rotational axis, and a pivot axis, the chassis having a first side and a second side facing in a direction directed away from the first side; an upper cam plate rotatably coupled to the chassis to pivot about the first rotational axis, the upper cam plate being operatively coupled to the deadbolt, the upper cam plate having a cam surface, the upper cam plate being located entirely on the first side of the chassis; a lower cam plate rotatably coupled to the chassis to pivot about the second rotational axis, the lower cam plate being operatively coupled to the interior latch bolt handle, the lower cam plate having a cam slot, the lower cam plate being located on the second side of the chassis; and a linkage bar rotatably coupled to the chassis to pivot about the pivot axis, the linkage bar having a first linkage portion and a second linkage portion that extend in opposite directions orthogonal to the pivot axis, the first linkage portion having a first cam follower configured to operatively engage the cam surface 
The closest prior art of record, U.S. Patent Application Publication Number 2004/0107747 to Chang, discloses an interconnection assembly for a door lock set (figure 2) having a deadbolt assembly with a deadbolt (11) and an interior latch bolt handle operatively coupled to a latch bolt (12), the interconnection assembly comprising: a chassis (13) defining a first rotational axis (axis of 15), a second rotational axis (axis of 16), and a pivot axis (axis of 14), the chassis having a first side (upper portion of the chassis) and a second side (lower portion of the chassis); an upper cam plate (22) rotatably coupled to the chassis to pivot about the first rotational axis, the upper cam plate being operatively coupled to the deadbolt, the upper cam plate having a cam surface (via 23); a lower cam plate (50) rotatably coupled to the chassis to pivot about the second rotational axis, the lower cam plate being operatively coupled to the interior latch bolt handle, the lower cam plate having an cam slot (52); and a linkage bar (40) rotatably coupled to the chassis to pivot about the pivot axis, the linkage bar having a first linkage portion (upper linkage portion) and a second linkage portion (lower linkage portion) that extend in opposite directions orthogonal to the pivot axis, the first linkage portion having a first cam follower (23) configured to operatively engage the cam surface of the upper cam plate and the second linkage portion having a second cam follower (43) operatively received in the cam slot of the lower cam plate.
However, Chang does not disclose the upper cam plate is located on the first side of the chassis, the linkage bar is located on the first side of the chassis, and the lower cam plate is located on the second side of the chassis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 1, 2022